Citation Nr: 1634035	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension beyond January 1, 2009, for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2015) due to treatment for service-connected status post acromioplasty/rotator cuff tear, right shoulder, to include entitlement to a disability rating in excess of 20 percent.  

2.  Entitlement to an effective date earlier than February 26, 2009, for the grant of entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, and for the grant of service connection for intervertebral disc syndrome and status post stabilization lumbar spine, left lower extremity, sciatic nerve involvement, right lower extremity, sciatic nerve involvement, and residual scar, status post stabilization to the lumbar spine.


REPRESENTATION

Veteran represented by:	Ryan A. Spencer, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1993.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 rating decision, the RO assigned a temporary evaluation of 100 percent per 38 C.F.R. § 4.30 for status post acromioplasty/rotor cuff tear right shoulder with scars and degenerative joint disease, effective November 7, 2008 based on surgical or other treatment necessitating convalescence, and a 20 percent rating was assigned from January 1 2009.  In November 2009, the Veteran requested an extension of the total temporary rating.  In January 2010, the RO denied entitlement to an extension of the temporary evaluation, granted entitlement to a TDIU, and granted entitlement to service connection for intervertebral disc syndrome and status post stabilization lumbar spine, assigning a 20 percent rating, left lower extremity, sciatic nerve involvement, assigning a 10 percent rating, right lower extremity, sciatic nerve involvement, assigning a 10 percent rating, and residual scar, status post stabilization to the lumbar spine, assigning a 10 percent rating, all effective February 26, 2009.  In February 2010, the Veteran filed a notice of disagreement with the right shoulder issue.  In February 2010, the Veteran requested an earlier effective date for the grant of a TDIU and the grant of the service connection issues.  In April 2010, the RO denied entitlement to an earlier effective date for all issues.  In April 2010, the RO issued a statement of the case with regard to the shoulder issue and a substantive appeal was received in April 2010.  In January 2011, the RO issued a statement of the case with regard to the effective date issue and a substantive appeal was received in February 2011.  

The Veteran testified at a Board hearing in March 2016; the transcript is of record.


FINDINGS OF FACT

1.  On September 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an extension beyond January 1, 2009, for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2015) due to treatment for service-connected status post acromioplasty/rotator cuff tear, right shoulder, to include entitlement to a disability rating in excess of 20 percent, was requested.

2.  In a December 2002 rating decision, entitlement to service connection for a back condition was denied; the Veteran did not file a notice of disagreement with that determination.
 
3.  On February 26, 2009, the Veteran filed a claim to reopen entitlement to service connection for a back disability and filed a claim for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an extension beyond January 1, 2009, for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2015) due to treatment for service-connected status post acromioplasty/rotator cuff tear, right shoulder, to include entitlement to a disability rating in excess of 20 percent, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an effective date earlier than February 26, 2009, for the grant of a TDIU, and the grant of service connection for intervertebral disc syndrome and status post stabilization lumbar spine, left lower extremity, sciatic nerve involvement, right lower extremity, sciatic nerve involvement, and residual scar, status post stabilization to the lumbar spine, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dismiss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to an extension beyond January 1, 2009, for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2015) due to treatment for service-connected status post acromioplasty/rotator cuff tear, right shoulder, to include entitlement to a disability rating in excess of 20 percent, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and this issue is dismissed.
  
Earlier effective date

In March and April 2009, a VCAA letter was sent to the Veteran with regard to his underlying claim of service connection for a lumbar spine disability and entitlement to a TDIU.  The appeal of an earlier effective date arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Notwithstanding this, in February 2010, additional notice was issued to the Veteran with regard to his effective date claim.

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the effective date issue.  The evidence of record contains the Veteran's identified treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's effective date claim.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issue on appeal.

Service connection

The Veteran disagrees with the effective date assigned for the grant of entitlement to service connection for intervertebral disc syndrome and status post stabilization lumbar spine, left lower extremity, sciatic nerve involvement, right lower extremity, sciatic nerve involvement, and residual scar, status post stabilization to the lumbar spine. 

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In December 2000, the Veteran filed an informal claim of service connection for a back disability.  In an October 2001 rating decision, the RO denied entitlement to service connection for a back disability.  The rating decision with a notice letter was issued to the Veteran and his designated representative (The American Legion) on November 6, 2001.  The letter stated the following:  

If you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision.  The enclosed VA Form 4107 "Your Rights to Appeal Our Decision" explains your right to appeal.  

In a December 2001 submission, the Veteran requested reevaluation of his disability due to being hospitalized for his lumbar spine condition.  12/20/2001 VBMS entry, VA Form 21-4138 Statement in Support of Claim.  

In a July 2002 VA 21-4138 Statement in Support of Claim, the Veteran stated the following:

This request is submitted as a follow up to the verbal request that I voiced to Pete at 1-800 827 1000 about.  I request reconsideration of my lower back condition and my right knee condition as service connected.  

07/22/2002 VBMS entry, VA 21-4138 Statement in Support of Claim.

In a December 2002 rating decision, the RO confirmed and continued the denial of service connection for a back condition.  The rating decision with a notice letter was issued to the Veteran and his designated representative on December 14, 2002.  The letter stated the following:  

If you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision.  The enclosed VA Form 4107 "Your Rights to Appeal Our Decision" explains your right to appeal.  

The Veteran did not file a notice of disagreement, and no new and material evidence was received within a year of its issuance.  Hence, the December 2002 rating decision became final.  38 U.S.C.A. § 7105. 

On February 26, 2009, the Veteran filed a claim to reopen entitlement to service connection for a back condition.  As detailed above, service connection was established for a lumbar spine disability and associated bilateral sciatica and scar, effective February 26, 2009.

In support of his earlier effective date claim, the Veteran asserts that in 2002, he made a status call to VA.  03/29/2016 VBMS entry, Hearing Testimony at 8-10.  He testified as to the following:

...I called the call center and this individual answered and identified where he was from.  I didn't get a name.  I didn't get an ID number or anything and I called to say, well I'm calling to get a status on my case because it had been a little bit and I was in that time frame that I had set for myself to check.  And he got in his computer.  He says oh, he says Mr. 1019e, we have been mandated to handle the VA -- the veterans who has a birthday of '75 and older because we have such a backdate.  And I said okay.  I said so where does that leave me?  Oh, Mr. [redacted], don't worry about a thing because we're going to notify all the veterans that's in your situation when we start to proceed on your case again.  And I said okay, but what about my 12 months?  Don't worry about it Mr. [redacted] because it's nothing that you're doing to run it above -- run it beyond the 12 months.  But because it's something that we're mandated with, we will contact you even if it runs over the 12 months.  And I said well okay.  I asked for a name.  I asked for an ID number, no, sir.  We can't give out our names.  So I said, okay.  Do you have any idea how long it would take?  We really don't have an idea right now, Mr. [redacted].  But however, if it runs beyond the 12-month period, it's on us.  Don't worry about it.  So I hung up the phone.  I said thank you very much.

He said that as a result of this phone call, he "let it go" and thought he would hear from VA.  He was then told by a representative that he needed to "submit this again" and see what happens because it was taking a long time.  

The Veteran did not specifically state when he made the phone call to the call center, but the evidence of record does contain his July 2002 written submission that he spoke to 'Pete" at a 1-800 number and he reiterated that he wanted his claim reconsidered.  

Thereafter, in December 2002, the RO did reconsider the service connection claims and confirmed and continued the denial.  The Veteran had a year to appeal the RO's decision and there are no submissions that could be construed as a notice of disagreement with that determination.  Additionally, there are no Reports of Contact in which the Veteran verbally noted his disagreement with the RO's decision.  

An August 2003 VA Report of Contact reflects that VA attempted to contact the Veteran but called a wrong number.  It appears that this may have been related to a dependency or education claim.  08/16/2003 VBMS entry, VA 119 Report of Contact.  

There is no evidence that the Veteran expressed disagreement with the December 2002 rating decision.  There is no evidence to support the Veteran's assertions that he spoke with a VA representative who told him that he would be contacted.  The Veteran was specifically notified in writing as to the method for appealing the findings in a rating decision and there is no indication that he submitted anything in writing to express his disagreement.  He clearly expressed his desire to have VA reconsider the denial of service connection for a back condition and VA reconsidered his claim.  Otherwise, there is no record of any further contact, written or verbal, with VA which could be construed as a notice of disagreement.  

Likewise, a formal or informal claim to reopen service connection was not received prior to February 26, 2009.  The submissions of record prior to this date do not purport to claim service connection for a back disability.  The effective date corresponds to the date of receipt of the Veteran's claim to reopen service connection.  

The Veteran's attorney asserts that an earlier effective date should be awarded based on equitable tolling.  Equitable tolling is to be applied only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  The appellant bears "the burden of demonstrating that equitable tolling is warranted."  Checo v. Shinseki, 26 Vet. App. 130, 133 (2013). 

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The United States Court of Appeals has recognized a three-part test to determine whether extraordinary circumstances justify equitable tolling:  (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  Id.  

It is noted that although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence indicates that the time period for filing a notice of disagreement is also not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts; rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007). 

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD:  "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral).  For these reasons, the Board finds that the filing of a notice of disagreement is jurisdictional, thus not subject to the equitable tolling doctrine; therefore, there is no basis upon which to assign an effective date earlier than February 26, 2009 based on the Veteran's implied equitable tolling arguments.

Even if the equitable tolling provisions apply, the Veteran has not provided adequate reasoning for his failure to file a notice of disagreement with the RO decision.  The Veteran was issued rating decisions in October 2001 and December 2002 which explained his appellate rights, including the need to submit a written notice of why he disagreed with the decision.  The Veteran requested that his claim be reconsidered, which occurred in December 2002.  While he has attempted to show that he relied on information provided by a VA official, such contention is not supported by the record.  Again, he spoke with a VA official in July 2002 and thereafter his claim was reconsidered.  There is no indication that he spoke with a VA official following receipt of the December 2002 rating decision.  

The Veteran has suggested that he may not have been diligent due to his PTSD, but there is no indication that a mental illness rendered him incapable of handling his own affairs.  03/29/2016 VBMS entry, Hearing Testimony at 13-14.  To obtain the benefit of equitable tolling, a Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316 (2004).

It has not been shown in this case that the Veteran's mental illness rendered him incapable of rational thought or deliberate decision making or incapable of handling his own affairs at the time of the rating decisions in 2001 and 2002.  There is no evidence indicating that the Veteran has ever been found incapable of rational thought or was incapable of handling his own affairs at that time.  In 2002, the Veteran was regularly submitting documentation in support of his request for reconsideration of his service connection claim.  

The Veteran also asserts that his designated representative, The American Legion, did not adequately represent him in 2000-2002.  He asserts that he was submitting all documents on his own behalf.  03/29/2016 VBMS entry, Hearing Testimony at 5-6.  

The Veteran appointed The American Legion as his representative in December 2000.  12/18/2000 VBMS entry, VA 21-22 Appointment of Veterans Serv. Org as Claimant Rep.  The Veteran testified that he received assistance from the Virginia Department of Veterans Affairs.  Id. at 8.  

There are no submissions specifically from The American Legion, but there are multiple submissions from the Virginia Department of Veterans Affairs, which appears to have been an 'Accredited Representative' of The American Legion.  The Virginia Department of Veterans Affairs, specifically C.T., submitted a July 2002 statement on behalf of the Veteran.  07/22/2002 VBMS entry, Third Party Correspondence.  In September 2002, C.T. submitted medical documents on behalf of the Veteran and signed the submission as an 'Accredited Representative of AL.'  09/23/2002 VBMS entry, VA 21-4138 Statement in Support of Claim.  Thus, it appears that the Virginia Department of Veterans Affairs acting in conjunction with The American Legion was actively representing the Veteran during this period.  There is no indication that there was misrepresentation on the part of his designated representative nor that there was a misfiling at the RO.

The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the application to reopen his claim for service connection for back condition was not received until February 26, 2009.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a claim to reopen after a final disallowance.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(ii), (r).

The remaining means by which the Veteran could attempt to overcome the finality of the October 2001 and December 2002 decisions is to request a revision of those decisions based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decisions has not been alleged and is not before the Board.

For the above reasons, the Board concludes that an effective date earlier than February 26, 2009, for the grant of service connection for intervertebral disc syndrome and status post stabilization lumbar spine, left lower extremity, sciatic nerve involvement, right lower extremity, sciatic nerve involvement, and residual scar, status post stabilization to the lumbar spine is not warranted.

TDIU

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

A claim for a TDIU, is in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that VA must review all the evidence of record (not just evidence not previously considered) to determine the proper effective date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  However, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the increase occurred (again, which includes individual unemployability) within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase (individual unemployability) occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

On February 26, 2009, the Veteran filed an informal claim for unemployability due to multiple disabilities including related to the lumbar spine, hips, right knee, and major depressive disorder.  At the time of receipt of such claim, service connection was in effect for a right shoulder disability, rated 20 percent disabling, left knee disability, rated 10 percent disabling, and right great toe disability, rated noncompensably disabling.  His combined rating was 30 percent.  

An effective date of February 26, 2009 was assigned to the award of a TDIU pursuant to § 4.16(a), as his service-connected disabilities met the percentage requirements and the evidence established that he was unemployable due to his service-connected lumbar spine and left knee disabilities.   As detailed above, there is no basis for assignment of an earlier effective for service connection for lumbar spine disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  VA law provides that a TDIU may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board has reviewed the evidence of record to determine whether a claim for unemployability was received prior to February 26, 2009.

The Court has held that a TDIU was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court further held that a claim for a TDIU was reasonably raised when a claimant, whose schedular rating met the minimum criteria under 38 C.F.R. § 4.16(a), requested entitlement to an increased rating and when there was evidence of current service-connected unemployability in the claimant's claims file or in records under VA control.  Norris, 12 Vet. App. at 421.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Roberson that when a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider a TDIU rating.  Roberson, 251 F.3d at 1384.

The evidence of record does not support that a claim for unemployability was received prior to February 26, 2009, nor that a claim could be inferred.  The Board acknowledges that a claim for a temporary total rating for the right shoulder was received in November 2008, but this is not construed as a claim for unemployability.  At the time of receipt of such claim, the Veteran's disabilities did not meet the scheduler rating for a TDIU per § 4.16(a) and the Veteran did not request entitlement to an increased rating, but rather claimed entitlement to a temporary total rating because he had undergone surgery.  Moreover, there no evidence of current service-connected unemployability in the virtual folder relating any unemployment due to his right shoulder or left knee disability.  While it was determined by the Social Security Administration (SSA) that the Veteran had been unemployable since November 2000, such decision was not associated with the record until April 2009, in support of his February 2009 claim.  04/07/2009 VBMS entry, Correspondence.  In this regard, it is noted that 
military records and VA records, for example, are considered part of the record on appeal since they are within VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In contrast, federal records from other federal agencies, such as SSA, are not "constructively" of record.

In consideration of 38 C.F.R. § 4.16(b) there was no evidence of record prior to February 26, 2009, to demonstrate that the Veteran's service-connected disabilities were of such a nature for referral to the Director, Compensation and Pension Service.  There were no contentions nor evidence of unemployability as a result of his right shoulder, left knee, and right great toe disabilities.  The evidence does not support an assertion that it was factually ascertainable that a TDIU was warranted prior to February 26, ,2009.  There is no basis for assignment of a TDIU rating prior to February 26, 2009.  

As the preponderance of the evidence is against the claim for an earlier effective date for TDIU benefits, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


						   	(CONTINUED ON NEXT PAGE)














ORDER

Entitlement to an extension beyond January 1, 2009, for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2015) due to treatment for service-connected status post acromioplasty/rotator cuff tear, right shoulder, to include entitlement to a disability rating in excess of 20 percent is dismissed.

Entitlement to an effective date earlier than February 26, 2009, for the grant of entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, and for the grant of service connection for intervertebral disc syndrome and status post stabilization lumbar spine, left lower extremity, sciatic nerve involvement, right lower extremity, sciatic nerve involvement, and residual scar, status post stabilization to the lumbar spine, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


